Smith, P. J.:
This proceeding to compel the executrix to file an inventory was started upon the petition of Charles R. Patterson, who was not a creditor of the estate and was in no way interested therein except as the attorney or agent of certain creditors. By section 2716 of the Code of Civil Procedure it is provided that such a proceeding may be instituted by a creditor or person interested in the estate. There is no provision that it may he *488instituted by an agent of such creditor, and to come within the provisions of the Code- the application must be in form, made hy the creditor, although in certain cases the .attorney bap authority to verify the petition by reason of the absence of the creditor from the State.
But the proof here is to the effect that there is no estate of the deceased. This is sworn to distinctly by the executrix. It is difficult to see how it is possible for her to cause an appraisal of an estate that does not exist, or to make an inventory where there is nothing to inventory. Upon her affidavit, which stands here uncontradicted, the inventory would contain blank schedules only, and the law never requires useless things to he done. If she is concealing property, the Code has provided proceedings by which that maybe investigated. And. further, if such be the case, she is guilty of perjury in swearing to her affidavit, and may be prosecuted therefor.
The order should be reversed, with ten dollars costs and disbursements against the petitioner, and the motion denied, without, costs.
Sewell, J., concurred; Kellogg and Betts, JJ., concurred in result; Houghton, J..., dissented in memorandum.